Citation Nr: 1642476	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  11-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a sleep disorder, major depressive disorder, adjustment disorder, and posttraumatic stress disorder (PTSD), to include as secondary to service-connected residuals of a traumatic brain injury (TBI).  

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).  

3.  Entitlement to a compensable initial disability rating for headaches.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to February 1986.  

These matters come to the Board of Veterans' Appeals (Board) from March 2008, November 2008, and June 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before a decision review officer (DRO) in October 2010 and a copy of the transcript has been associated with the claims file.  

The Veteran's attorney, Andrew R. Rutz, filed a motion in July 2016 to withdraw as the Veteran's representative pursuant to 38 C.F.R. § 20.608 (2015).  In August 2016, a Veterans Law Judge (VLJ) found that good cause existed for the attorney to withdraw his representation of the Veteran.  Therefore, the Veteran is now recognized as proceeding pro se in this appeal.  

Notably, a July 2016 letter notifying the Veteran that his appeal had been returned to the Board following remand and an August 2016 letter notifying the Veteran of the withdrawal of his representative and his options for appointing a new representative were each returned as undeliverable and unable to forward.  These notice letters were sent to the Veteran's last known address, and the Veteran has not provided an updated mailing address.  See 38 C.F.R. § 3.1 (q).  While VA has a duty to assist the Veteran in the development of his claim, that duty is not limitless, neither is it always a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Veteran has an obligation to keep VA apprised of his whereabouts, including his current address.  See Jones v. West, 12 Vet. App. 98 (1998).  If he does not, VA is not obligated to "turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Accordingly, the Board finds that VA has fulfilled its duty to assist in this regard and will proceed to adjudicate the Veteran's appeal.  

These matters were previously remanded by the Board in January 2015.  As discussed below, the Board finds there has been substantial compliance with prior remand directives regarding the Veteran's initial rating and TDIU claims, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  However, there has not been substantial compliance with prior remand directives regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected residuals of a TBI, such that an additional remand is warranted.  Id.  

Therefore, the issue of entitlement to service connection for an acquired psychiatric disorder, to include a sleep disorder, major depressive disorder, adjustment disorder, and PTSD, to include as secondary to service-connected residuals of a TBI, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's residuals of a TBI have resulted in no worse than level 1 impairment for any of the facets according to the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table; additionally, the Veteran's headaches associated with residuals of a TBI are separately service-connected under an appropriate diagnostic code.  

2.  For the entire period on appeal, the Veteran's headaches have been manifested by ongoing headache pain treated by prescription medication, without characteristic prostrating attacks.  

3.  The Veteran is not precluded from securing and following a substantially gainful occupation by reason of his service-connected disabilities.  
CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for residuals of a TBI have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, DC 8045 (2015).  

2.  The criteria for a compensable initial disability rating for headaches have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, DC 8100 (2015).  

3.  The criteria for a TDIU have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran was provided with proper notice regarding how to substantiate his claim of entitlement to a TDIU within a January 2009 notice letter.  The Veteran's initial rating claims on appeal arise from his disagreement with the initial disability ratings assigned for his service-connected residuals of a traumatic brain injury (TBI) and headaches.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's initial rating claims on appeal.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and lay statements, and associated all such evidence with the claims file.  

The Veteran was afforded relevant VA examinations in April 2009 and December 2015.  The examinations of record are adequate to adjudicate the claims decided herein because they are based on thorough examinations and appropriate diagnostic tests, and provide adequate information to consider the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in December 2015.  38 C.F.R. § 3.327(a) (2015).    

Neither the Veteran nor his prior representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed.  

Finally, the Veteran provided testimony before a Decision Review Officer in 2010. During a hearing for a claim on appeal, a Decision Review Officer has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the DRO clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  There have been no specific allegations from the Veteran or his prior representatives that the 2010 hearing was deficient in some way.  The Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and Bryant.



II.  Initial Ratings - Generally  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  

In every instance where the schedule does not provide a zero percent disability rating for a diagnostic code, a zero percent disability rating shall be assigned when the requirements for a compensable disability rating are not met.  38 C.F.R. § 4.31 (2015).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has, therefore, considered the Veteran's initial rating claims from the effective date of December 9, 2008; moreover, as discussed, no staged rating periods are warranted during the pendency of the appeal.  


II.A.  Initial Rating - Headaches

The Veteran's tension headaches, associated with residuals of a TBI, are currently rated as noncompensable from December 9, 2008 under Diagnostic Code (DC) 8199-8100.  38 C.F.R. § 4.124a, DC 8100 (2015).  In this instance, the hyphenated diagnostic code indicates that the RO elected to rate the Veteran's tension headache disability as an unlisted disability for which specific rating criteria do not exist which was rated by analogy under DC 8100, regarding migraine headaches.  38 C.F.R. § 4.27.  

DC 8100 provides for a 10 percent disability rating for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months; a noncompensable disability rating is warranted for less frequent attacks.  Id.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A maximum schedular 50 percent disability rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. (emphasis added).  

The Board notes that the criteria for a 50 percent rating are written in the conjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Additionally, the rating criteria do not define "prostrating" attacks.  "Prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32d ed. 2012).  This is consistent with medical guidance used by the VA Compensation Service which suggests that "[a] prostrating migraine may be described as a condition that causes lack of strength to the point of exhaustion."  See VA Compensation Service's Medical Electronic Performance Support System (2015).  Likewise, the rating criteria also do not define "severe economic inadaptability."  However, nothing in DC 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent disability rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  

As discussed further below, the Board finds that an initial compensable disability rating for headaches is not warranted for the entire period on appeal.  Significantly, the Veteran's claim is determined by a single threshold matter; specifically, whether the Veteran's service-connected headaches have resulted in characteristic prostrating attacks.  Without meeting this criterion, a compensable disability rating is not warranted.  38 C.F.R. § 4.124a, DC 8100.  

Turning to the evidence of record from December 2008 to the present, VA treatment records from January 2009 document the Veteran's report of constant headaches, assessed as possible vascular or mixed tension type headaches, which were relieved by prescription medication and self-massage of the temple and scalp.  A head CT scan was negative for acute intracranial pathology.  

Upon VA examination in April 2009, the Veteran reported awakening with headaches often.  The examiner documented headaches twice per week which start at the left frontal or bifrontal regions and could involve the whole head and neck.  The Veteran denied nausea, vomiting, photophobia, or phonophobia.  The examiner noted that the Veteran's report most resembled tension type headaches.  

A June 2009 CT scan revealed findings of moderate TBI; however, a June 2009 MRI was considered normal.  

At the October 2010 DRO hearing, the Veteran testified that his continual headaches required medication and prevented him from working.  

An April 2011 VA note indicates he had a history of frontal headaches 3 times per week.  A July 2011 VA note indicates he reported he was doing better with fewer headaches.  An October 2011 VA note indicates he reported having 2-3 headaches per week.

An October 2012 VA treatment note shows the Veteran reported having headaches "from time to time."  An October 2013 VA treatment note shows the Veteran reported having frontal headaches for years.  He stated they occurred in the morning and were worsening.  Another note dated in October 2013 indicated one of his medications was going to be discontinued because of his complaints of headaches.  A February 2014 VA treatment note indicates the Veteran was "still with headaches."  A September 2014 VA treatment note indicates the Veteran reported headaches were present "at times," and the assessment found his headaches were stable.  An April 2015 VA treatment note shows the Veteran reported he was not having many migraines.  

The 2011 to 2016 VA records do not show a prescription specifically for headaches.  Rather, the Veteran has a prescription for hydrocodone, generally for "pain."  He does have nonservice-connected conditions that involve chronic complaints of pain, most notably his back condition.  See 2015 VA examination report ("he takes Lortab [i.e., hydrocodone], on PRN [as needed] basis for all types of pain to include headaches.")

Most recently, the Veteran was afforded a VA headaches examination in December 2015.  At that time, the Veteran reported headache pain and pressure on the side of his head, aggravated by his wife's nagging and loud noises.  The examiner documented that the Veteran did not meet the diagnostic criteria for migraine, tension, or cluster headaches as defined by the International Headache Society (ICHD-3) in 2013, and that the effect of the Veteran's alcohol dependence could not be excluded.  Additionally, he did not have prostrating attacks of headache pain, and there was no resulting functional impact upon his ability to work.  

In sum, after a thorough review of the evidence of record, the Board finds that the Veteran's service-connected headaches have not resulted in characteristic prostrating attacks for any period on appeal.  As such, the preponderance of the evidence weighs against the Veteran's claim of entitlement to a compensable initial disability rating for headaches, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Initial Rating - TBI  

The Veteran also claims entitlement to an initial disability rating in excess of 10 percent for residuals of a TBI.  

The Veteran's residuals of a TBI are currently rated as 10 percent disabling from December 9, 2008 under DC 8045.  38 C.F.R. § 4.124a, DC 8045 (2015).  Pursuant to DC 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, which is common in varying degrees after TBI; emotional/behavioral; and physical; each of those areas of dysfunction may require rating.  Id.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

Evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (2015), the schedule of ratings for mental disorders, when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed that are reported on an examination, rate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one rating, and combine under 38 C.F.R. § 4.25 (2015) the ratings for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other ratings.  Id.  

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.  

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and level 5, the highest level of impairment, labeled total.  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than total, since any level of impaired consciousness would be totally disabling.  Assign a 100 percent rating if total is the level of evaluation for one or more facets.  If no facet is evaluated as total, assign the overall percentage rating based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent rating if 3 is the highest level of evaluation for any facet.  Id.  

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one rating based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single rating under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate rating for each condition.  Id., Note (1).  

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id., Note (2).  

Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  Those activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id., Note (3).  

The terms mild, moderate, and severe TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  That classification does not affect the rating assigned under diagnostic code 8045.  Id., Note (4).  

The table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" provides the following evaluations:  

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: (0) No complaints of impairment of memory, attention, concentration, or executive functions; (1) A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing; (2) Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment; (3) Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment; and (Total) Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired judgment - For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; (2) Moderately impaired judgment - For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions; (3) Moderately severely impaired judgment - For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; and (Total) Severely impaired judgment - For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.  

Impairment of social interaction is assigned numerical designations as follows: (0) Social interaction is routinely appropriate; (1) Social interaction is occasionally inappropriate; (2) Social interaction is frequently inappropriate; and (3) Social interaction is inappropriate most or all of the time.  

Impairment of orientation is assigned numerical designations as follows: (0) Always oriented to person, time, place, and situation; (1) Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation; (2) Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation; (3) Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation; and (Total) Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.  

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: (0) Motor activity normal; (1) Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function); (2) Motor activity mildly decreased or with moderate slowing due to apraxia; (3) Motor activity moderately decreased due to apraxia; and (Total) Motor activity severely decreased due to apraxia.  

Impairment of visual spatial orientation is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired - Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system); (2) Moderately impaired - Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS; (3) Moderately severely impaired - Gets lost even in familiar surroundings, unable to use assistive devices such as GPS; and (Total) Severely impaired - May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.  

Subjective symptoms are assigned numerical designations as follows: (0) Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety; (1) Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; and (2) Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  

Neurobehavioral effects are assigned numerical designations as follows: (0) One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects; (1) One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them; (2) One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them; and (3) One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.  

Impairment of communication is assigned numerical designations as follows: (0) Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language; (1) Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. Can communicate complex ideas; (2) Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas; (3) Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication. Able to communicate basic needs; and (Total) Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs.  

Impairment of consciousness is assigned numerical designations as follows: Total - Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  Id.  

Based on a review of the evidence, and as discussed further below, the Board concludes that an initial rating in excess of 10 percent is not warranted for the Veteran's residuals of TBI.  

Upon VA TBI examination in April 2009, the Veteran reported that his main complaint was difficulty with memory, including remembering tasks and dates, and difficulty with cognitive processes like spelling and finding words.  A cognitive impairment exam revealed objective evidence of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  Judgment was normal, and social interaction was routinely appropriate.  The Veteran was oriented to person, time, place, and situation.  Motor activity was normal.  His visual spatial orientation was mildly impaired.  The Veteran occasionally gets lost in unfamiliar surroundings and has difficulty reading maps or following directions, but was able to use assistive devices such as GPS.  His subjective symptoms included three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Neurobehavioral effects included one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both, but do not preclude them..  The Veteran was able to communicate by spoken and written language (expressive communication), and could comprehend spoken and written language.  His consciousness was normal.  Overall, the examiner felt that the present neuropsychological screen was an accurate estimate of the Veteran's current level of neurocognitive functioning, although it would require resorting to mere speculation to state which emotional/behavioral signs and symptoms were part of a co-morbid mental disorder and which represented residuals of TBI.  The examiner's noted impression was residuals of TBI which were related to active service.  

At the October 2010 DRO hearing, the Veteran reported that his TBI required prescription medications and resulted in residual symptoms including blurred vision and headaches.  

The Veteran underwent a variety of testing in 2011 to assess aspects of his current cognitive functioning and abilities.  However, his effort and attitude during testing provide a distinct lack of confidence in the validity of the testing results presented. The results were inconsistent with his social presence and demonstrated abilities in conversation, interview, or reports of daily living.  In addition, he was a poor historian with conflicts in history throughout available documentation.  Had the
results of testing been a true reflection of his ability level, and cognition, he would not be able to live independently, drive, care for his meals and clothing, manage his own medications or finances, or fluently engage in adult conversations.

The Veteran was most recently afforded a VA TBI examination in December 2015.  At that time, he reported ongoing symptoms which he related to residuals of a TBI.  Notably, following the examination, the VA examiner concluded that the Veteran's current symptoms did not meet DSM-5 diagnostic criteria for any neurocognitive disorder, based on a review of records and diagnostic clinical interview.  The results of effort testing showed poor effort upon memory testing, with past neuropsychological testing also documenting excessively impaired scores and questionable effort.  The examiner noted that the Veteran was service-connected for TBI due to a self-reported incident which allegedly occurred during basic training of which there is no available documentation within service treatment records.  Moreover, the examiner stated that the diagnosis noted on electronic records (personal history of TBI) was based solely on the Veteran's statements, rather than a review of service treatment records.  The examiner concluded, based upon current medical literature and decisions made by the World Health Organization, the American Medical Association, and the Center Task Force on Mild Traumatic Brain Injury, that there were no residuals associated to mild TBI.  The Veteran's reported symptomatology could be attributed to TBI, and the effect of his alcohol dependence could not be excluded.  

Beginning with cognitive and subjective impairment, pursuant to the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, an initial disability rating of 40 percent requires a level of 2 or higher in at least one of the facets.  

However, the evidence of record, including upon VA examination in April 2009 and December 2015, shows that the highest level of impairment for any of the facets according to the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table has been shown to be 1; therefore, an initial rating in excess of 10 percent for residuals of TBI is not warranted for any period on appeal.  

Furthermore, the Board finds that the evidence does not show that separate ratings for other impairments are warranted.  Diagnostic Code 8045 provides that VA should separately rate any residual with a distinct diagnosis that may be rated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  As discussed above, the Veteran is already service-connected for headaches, separately rated as noncompensable.  The Veteran has also claimed entitlement to service connection for an acquired psychiatric disorder, and to the extent that the evidence of record documents relevant psychiatric symptoms, the Board has remanded that claim herein for further development.  Other physical dysfunction associated with his residuals of a TBI have not been shown.  Therefore, additional separate disability ratings are not warranted.

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an initial rating in excess of 10 percent for residuals of a TBI for the entire period on appeal.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected headaches and residuals of TBI that would render the schedular criteria inadequate.  The Veteran's relevant symptoms, discussed more fully above, are contemplated in the disability ratings assigned; thus, application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the relevant rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not exhibit symptomatology from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's service-connected headaches and residuals of TBI are considered by the schedular disability ratings assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


IV.  TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2015).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Finally, marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran first submitted his formal TDIU application in January 2009; therein, he asserted that he is unemployable due to a TBI (claimed as a head condition) and a back condition.  

The Veteran is currently service-connected for residuals of a TBI, rated as 10 percent disabling from December 9, 2008; tinnitus, rated as 10 percent disabling from December 18, 2010; and tension type headaches associated with residuals of a TBI, rated as noncompensable from December 9, 2008.  Therefore, the Veteran does not meet schedular criteria for a TDIU rating for any period on appeal.  See 38 C.F.R. § 4.16(a).  The Board notes that this does not foreclose the possibility of a TDIU rating on an extraschedular basis; however, as discussed below, the Board finds that the Veteran has not been shown to be unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities; therefore, referral for consideration of a TDIU rating on an extraschedular basis is not warranted.  See 38 C.F.R. § 4.16(b).  

Although SSA decisions are not controlling for VA determinations, they may be pertinent to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Notably, a January 2009 SSA Disability Determination and Transmittal documents that the Veteran's prior diagnosis of hernia and secondary diagnosis of affective/mood disorder did not render him disabled through the date of the current determination.  

Additionally, the VA examinations of record also do not document that the Veteran's service-connected disabilities have rendered him completely unable to secure or follow a substantially gainful occupation for any period on appeal.  In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  Here, the Veteran last worked in 2007 or 2008 as a laborer and has a high school education.  He reported to Social Security that he stopped working because he was hurting and couldn't stand.  Reading his statement broadly that "hurting" may have encompassed headaches, since he also reported to Social Security he had "head problems," there is no indication in the medical records that the headaches are of a severity or frequency to preclude work, either on their own or in combination with his TBI residuals.  The evidence developed in the course of the Social Security claim indicated that prior to having hernia surgery, the Veteran was able to get up, ride a bike to work, and complete his job.  The basis for his request for disability benefits included pain following hernia surgery, as well as a back condition.  These are not service-connected conditions.  A physical residual functional capacity assessment noted no physical restrictions on doing the type of work he had done previously, and there were no findings relevant to headaches or TBI residuals.

While the Board has considered the Veteran's own statements, including at the October 2010 DRO hearing, which assert that he is unemployable due to his headaches or residuals of TBI, to the extent that such statements assert an expert vocational opinion as to whether his service-connected disabilities completely preclude his ability to secure or follow a substantially gainful occupation, they are afforded little probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Given the above, the preponderance of the evidence is against finding that the Veteran's service-connected disabilities completely preclude his participation in any form of substantially gainful employment at any time during the appeal period.  Thus, a TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  



ORDER

An initial disability rating in excess of 10 percent for residuals of a TBI is denied.  

A compensable initial disability rating for headaches is denied.  

A TDIU rating is denied.  


REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include a sleep disorder, major depressive disorder, adjustment disorder, and PTSD, to include as secondary to service-connected residuals of a TBI.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2016).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In accordance with the directives of the January 2015 Board remand, the Veteran was afforded a VA psychiatric examination in December 2015 to determine the etiology of his claimed acquired psychiatric disorder.  Following the examination, the VA examiner found that the Veteran did not have a diagnosis of PTSD but that his symptoms did support a diagnosis of adjustment disorder with depressed mood.  However, the examiner ultimately concluded that the Veteran's adjustment disorder with depressed mood was unrelated to active service, and that it may have been influenced or caused by the Veteran's long history of incarceration and drug use.  

Notably, the December 2015 VA examiner failed to render an opinion as to whether the Veteran's diagnosed adjustment disorder with depressed mood was secondary to his service-connected residuals of a TBI.  As such, the December 2015 VA examination does not substantially comply with prior Board remand directives and is inadequate to adjudicate the Veteran's claim on a secondary basis; therefore, an adequate VA addendum opinion must be obtained upon remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Barr, 21 Vet. App. at 312; Stegall, 11 Vet. App. 268.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the December 2015 VA examiner, or another qualified examiner, for an addendum opinion regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include a sleep disorder, major depressive disorder, adjustment disorder, and PTSD, to include as secondary to service-connected residuals of a TBI.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examination report should include a review of such records.  Examination is not necessary unless requested by examiner.

The examiner should provide an opinion as to the following:  

(i)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder, to include a sleep disorder, major depressive disorder, adjustment disorder, and PTSD, is proximately due to service-connected residuals of a TBI?  

(ii)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder, to include a sleep disorder, major depressive disorder, adjustment disorder, and PTSD, has been aggravated by service-connected residuals of a TBI?  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

2.  Following the above development, review the resulting opinion to ensure its adequacy and compliance with the above directive.  If any opinion rendered is inadequate, take any corrective action deemed necessary.  

3.  Readjudicate the Veteran's claim on appeal, with consideration of all evidence associated with the claims file.  If any benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate time for response before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


